37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William Michael MCADAMS, Petitioner Appellant,v.William C. DUNCIL, Warden, Huttonsville Correctional Center,Respondent Appellee.
No. 94-6701.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 4, 1994.Decided Oct. 12, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CA-94-176)
William Michael McAdams, Appellant Pro Se.
Stephen Raymond Van Camp, Darrell V. McGraw, Jr., Office of the Attorney General of West Virginia, Charleston, WVA, for Appellee.
S.D.W.Va.
DISMISSED.
Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  McAdams v. Duncil, No. CA-94-176 (S.D.W. Va.  June 8, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Finally, because no oral assignment is necessary in this case, we deny Appellant's "Motion to Require Petitioner(s) to be Presented Properly Attired and Free of Restraints."

DISMISSED